The following order has been entered on the motion filed on the 19th of September 2016 by Defendants (Southeastern Installation, Inc and Cincinnati Insurance Co.) for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 3rd of May 2017."
Upon consideration of the petition filed by Defendants (Southeastern Installation Inc., and Cincinnati Insurance Co.) on the 19th of September 2016 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 3rd of May 2017."
The following order has been entered on the motion filed on the 19th of September 2016 by Defendants (Southeastern Installation Inc., and Cincinnati Insurance Co.) to Hold Petition for Discretionary Review in Abeyance:
"Motion Allowed by order of the Court in conference, this the 26th of January 2017."
The following order has been entered on the motion filed on the 15th of February 2017 by Defendant (Southeastern Installation, Inc., and Cincinnati Insurance Co.) for Leave to Withdraw Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 3rd of May 2017."